            Case 1:21-cv-06284-AJN Document 12 Filed 07/28/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

GBM Global Holding Company Limited
                                                      Case No. 1:21-cv-06284-AJN
                       Petitioner,
            v.
                                                      Affidavit of Service
The Unidentified Individuals Listed On
Schedule A,

                       Defendants




       I, ANGUS F. NI, declare as follows:

       1.        I am counsel for Petitioner in the above-captioned action.

       2.        As directed by the Court on July 28, 2021, my firm served Petitioner’s motion

papers and the Order to Show Cause (the “Order”) on all defendants in the above-captioned action.

       3.        Per Paragraph 3 of the Order, I confirm that service was made on all the e-mail

addresses set forth in Schedule A hereto, which is the same Schedule A to the motion.

       4.        Per the Order, a letter motion to seal Schedule B will follow separately.

       I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief.

Signed this July 28, 2021
                                                                       By:____________________
                                                                                    Angus F. Ni

                                                                                AFN LAW PLLC
                                                                       41 Madison Ave, 31st Floor,
                                                                            New York, NY 10017
                                                                                   (646) 453-7294
                                                                             angus@afnlegal.com
                                                                            Attorney for Petitioner


                                                  1
Case 1:21-cv-06284-AJN Document 12 Filed 07/28/21 Page 2 of 3




                           Schedule A
         Defendant Hackers’ E-mails Accounts On BitMart
                             E-mails
                        sltamikss@tutanota.com
                         akholopov@yahoo.com
                           q1tka11@yahoo.com
                     davidchangeliya@yahoo.com
                         maks.123@yahoo.com
                     artemartem958@yahoo.com
                       romrom8823@yahoo.com
                       Stepstasov23@yahoo.com
                            inscrz1@yahoo.com
                  ekaterinavolzhankina@yahoo.com
                        volevju1@tutanota.com
                        novikdima@yahoo.com
                         leenshk30@yahoo.com
                       rrr333rrr007@yahoo.com
                        nikolaylok@yahoo.com
                       Uxewupo45@yahoo.com
                       kramnik88@tutanota.com
                   davidivanov2000@tutanota.com
                         bitmart74@yahoo.com
                       mikhailo2214@gmail.com
                           ururnoo@gmail.com
                          lanus444@yahoo.com
                        verifshmax@gmail.com
                       Defjointplaga@gmail.com
                           asvp0cz@gmail.com
                    igorerema203356@gmail.com
                          bablsd23@gmail.com
                           khfdd72@gmail.com
                         dokil1431@gmail.com
                      valery.shum@tutanota.com
                        bitmartverif@gmail.com
                          32kirgiza@gmail.com
                      offsettashiteplz@gmail.com
                        Vertyferty1@gmail.com
                         Bmt228@tutanota.com
                       petrkolkin@tutanota.com
                      bit1305mart@tutanota.com
                      caspermul14@tutanota.com
                       exmona@protonmail.com
                           silenasel@gmail.com
                       agatakelly@tutanota.com
                        aidarasd888@gmail.com
                       jobeentinezh@gmail.com
                       theryinnonry@gmail.com
Case 1:21-cv-06284-AJN Document 12 Filed 07/28/21 Page 3 of 3




                      anduchnoxt@gmail.com
                        kcculatwi@gmail.com
                     consavioneci@gmail.com
                        crippirstqt@gmail.com
                     plessomantdz@gmail.com
                       dursaperva@gmail.com
                         tabortlerl@gmail.com
                      bodeneentlh@gmail.com
                         pbseenqr@gmail.com
                       apposereht@gmail.com
                       opaughtqc@gmail.com
                      hintriumszl@gmail.com
                     ilakorneev72@gmail.com
                      thaintithegb@gmail.com
                       pubboveid@gmail.com
                       ifinotaketc@gmail.com
                      artionsureub@gmail.com
                      hoursmalpw@gmail.com
                      hereakingur@gmail.com
                       tharecutdn@gmail.com
                        istemildsp@gmail.com
                      anotesilyfm@gmail.com
                      daleturextzi@gmail.com
                      Senecursgm@gmail.com
                      proslaticsgp@gmail.com
                     partaquingtm@gmail.com
                       huscureahf@gmail.com
                      mantrallypg@gmail.com
                      withoplewa@gmail.com
                       anskedsnk@gmail.com
                       sousitionic@gmail.com
                        opeolthett@gmail.com
                       loodiesesh@gmail.com
                     shounduchav@gmail.com
                      dartionsogv@gmail.com
                      nowerversq@gmail.com
                         tagaltionj@gmail.com
                     apaphimemfu@gmail.com
                       apposialsu@gmail.com
                         intuntsdx@gmail.com
                      itchentedaa@gmail.com
                        treprindvj@gmail.com
                       tentiffewxr@gmail.com
                      duouseemk@gmail.com
                      awasiderskp@gmail.com
                      rebeesporsx@gmail.com
                        imilisherv@gmail.com
